DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 04/06/2022. Claims 1-20 are pending. Claims 6-10 and 16-19 are objected.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0192376).
Regarding claim 1, Lee discloses a wireless communication method applied to a wireless network (Figs. 1A and 2 [0022-0225]), the wireless network 5including a terminal (WTRU 102), a first node (a base station 114a/low power node 204), and a second node (a base station 114b/macro cell 202), the method comprising: 
receiving uplink data from the terminal through an uplink channel of the first node (the WTRU may communicate uplink data with a first node associated with the determined cell and may communicate downlink data with a second node associated with the downlink cell [0005]. An uplink signal may be transmitted to the low power node 204 [0065]), a frequency band of the uplink channel of the first node being identical to a frequency band of a downlink channel of the second node, the frequency band of the uplink channel of the first node being different from the frequency band of a downlink channel of the first node (the first cell and the second cell may have (or use) a same or different frequency bands. For example, the downlink frequency bands for the first cell and for the second cell may have (or use) a different frequency band [0162]);  
10determining a type of the terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]); and 
in response to determining that the terminal is an intra-frequency terminal, transmitting downlink data to the terminal through the downlink channel of the second node (based on determination and measurements of cell selection criteria that may trigger the WTRU to reselect another cell … [0092]. As shown in Fig. 2; in DL/UL decoupled case [intra-frequency] the WTRU may communicate with the macro cell 202 for downlink while transmitting an uplink signal to a low power node 204 [0065; 0098-0099]); 
in response to determining that the terminal is an inter-frequency terminal, transmitting the downlink data to the terminal through the downlink channel of the first node (in a DL/UL coupled case the WTRU may communicate with the macro cell 202 for uplink and downlink [0065]).

Regarding claim 12, Lee discloses a device (Fig. 1B: WTRU 102) comprising: 
one or more processors (processor 118); and 
one or more memories (memory 130) storing computer-readable instructions that, executable by the one or more processors (a processor that comprises processor executable instructions [0005; 0034 and 0479]), cause the one or more processors to perform acts comprising: 
determining that a preset trigger event is detected (a WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The measurements and determination of cell selection criteria that may trigger the WTRU reselect to another cell [0092]) or a preset time is reached (the WTRU may determine uplink issues when time T310 or T312 is stared or expires [0471]); 
15transmitting uplink data to a first node through an uplink channel of a first node (the WTRU may communicate uplink data with a first node associated with the determined cell and may communicate downlink data with a second node associated with the downlink cell [0005]. An uplink signal may be transmitted to the low power node 204 [0065]), a frequency band of the uplink channel of the first node being identical to a frequency band of a downlink channel of a second node, the frequency band of the uplink channel of the first node being different from the frequency band of a downlink channel of the first node (the first cell and the second cell may have (or use) a same or different frequency bands. For example, the downlink frequency bands for the first cell and for the second cell may have (or use) a different frequency band [0162]); 
determining a type of a terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]); and 
20in response to determining that the terminal is an intra-frequency terminal, receiving downlink data from the downlink channel of the second node (based on determination and measurements of cell selection criteria that may trigger the WTRU to reselect another cell … [0092]. As shown in Fig. 2; in DL/UL decoupled case [intra-frequency] the WTRU may communicate with the macro cell 202 for downlink while transmitting an uplink signal to a low power node 204 [0065; 0098-0099]); or
 in response to determining that the terminal is an inter-frequency terminal, receiving downlink data from the downlink channel of the first node (in a DL/UL coupled case the WTRU may communicate with the macro cell 202 for uplink and downlink [0065]).

Regarding claim 20, Lee discloses one or more memories storing computer-readable instructions that, executable by one or more processors (processor may be implemented in a computer program, software, and/or firmware incorporated in a computer-readable medium for execution by a computer and/or processor [0479]), cause the one or more processors to perform acts comprising:
 receiving uplink data from a terminal through an uplink channel of a first node (the WTRU may communicate uplink data with a first node associated with the determined cell and may communicate downlink data with a second node associated with the downlink cell [0005]. An uplink signal may be transmitted to the low power node 204 [0065]), a frequency band of the uplink channel of the first node being identical to a frequency band of a downlink channel 5of a second node, the frequency band of the uplink channel of the first node being different from the frequency band of a downlink channel of the first node (the first cell and the second cell may have (or use) a same or different frequency bands. For example, the downlink frequency bands for the first cell and for the second cell may have (or use) a different frequency band [0162]);
 determining that the terminal is an intra-frequency terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]); and 
transmitting downlink data to the terminal through the downlink channel of the second node (based on determination and measurements of cell selection criteria that may trigger the WTRU to reselect another cell … [0092]. As shown in Fig. 2; in DL/UL decoupled case [intra-frequency] the WTRU may communicate with the macro cell 202 for downlink while transmitting an uplink signal to a low power node 204 [0065; 0098-0099]).

Regarding claims 2 and 13, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the downlink data is data generated by the first node according to the uplink data (uplink and downlink subframes may be dynamically configured based on one or more HARQ process aspects (e.g., HARQ process timing) [281]. For DL/UL decoupled scenarios, various operation aspects may be considered. Uplink accessibility to a Macro eNB may be considered [0103-0104]).
  
Regarding claims 3 and 14, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein:  20the wireless network further comprises an application terminal; and the downlink data is data generated by the application terminal according to the uplink data received through the first node (the RAN 103/104/105 may be in communication with the core network, which may be any type of network configured to provide voice, data, applications, and/or voice over internet protocol services to one or more the WTRUs [0030]).  

Regarding claim 4, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the determining the type of the terminal includes:  25obtaining type information of the terminal from the uplink data or according to a terminal identifier reported by the terminal (the CE level for PUCCH may be determined or configured as a function of WTRU ID which may be used for uplink transmission [0207]); and in response to determining that the type information indicates an intra-frequency terminal, determining that the terminal is an intra-frequency terminal (the WTRU may perform cell re-selection in an idle mode when a neighboring cell may become better than the current serving cell. The neighboring cell may be an intra-frequency [decoupled mode], inter-frequency [coupled mode] LTW cell or inter-RAT [0092; 0109-0111]).  

30 	Regarding claim 5, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the determining the type of the terminal includes: obtaining type information of the terminal from the uplink data or according to a terminal identifier reported by the terminal (the CE level for PUCCH may be determined or configured as a function of WTRU ID which may be used for uplink transmission [0207]); and in response to determining that the type information indicates an inter-frequency terminal, determining that the terminal is an inter-frequency terminal (in a DL/UL coupled case the WTRU may communicate with the macro cell 202 for uplink and downlink [0065]).

Regarding claim 11, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the transmitting the downlink data to the terminal through the downlink channel of the second node includes: determining a second node having a communication distance covering the intra-frequency 5terminal; transmitting the downlink data to the second node; and transmitting, by the second node, the downlink data to the terminal through the downlink channel (See Figs 2, 5 and 6: in a DL/UL decoupled case, and LC-MTC device may communicate with the macro cell 202 for downlink while transmitting an uplink signal to LPN 204. The coverage for uplink may be related to the geographical distance between the WTRU and the base station so that low power node may have better uplink coverage [0065]).

Regarding claim 15, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the receiving the downlink data from the downlink channel of the second node includes: receiving a request for establishing the downlink channel from the second node; establishing the downlink channel with the second node; and  93 Atty Docket No. AB1-0852USreceiving the downlink data through the downlink channel of the second node (Fig. 5 or Fig. 6 illustrates an example DL/UL decoupled system 500. The node 502 may transmit and/or a WTRU 504 may receive the DL channels. The DL channels may include one or more of a physical DK share channel [PDSCH), PDCCH, EPDCCH, and or PHICH. The PDCCH or EPDCCH may provide UL and/or DL grants to the WTRU [0100-0101]).

Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Applicant argues (Remarks, pages 3-4) that “Lee’s teaching whether a DL/UL coupled case or a DL/UL decoupled case occurs does not depend on whether a “terminal is an intra-frequency terminal… or … and inter-frequency terminal.” Lee therefore fails to disclose or fairly suggest “in response to determining that the terminal is an intra-frequency terminal, transmitting downlink data to the terminal through the downlink channel of the second node,” and “ in response to determining that the terminal is an inter-frequency terminal, transmitting the downlink data to the terminal through the downlink channel of the first node,” as claim 1 originally recites.”
Examiner respectfully disagrees with Applicants assertion. As shown in Fig. 2 of Lee, in a DL/UL coupled case, and LC-MTC device may communicate with Macro cell 202 for uplink and/or downlink (inter-frequency terminal). In a DL/UL decupled case, an LC-MTC device may communication with the Macro cell 202 for downlink while transmitting and uplink signal to small cell node 204 (intra-frequency terminal). This clearly shows that when terminal is an inter-frequency terminal (macro cell) downlink data is transmitted to the terminal through the downlink channel of the Macro cell 202; when the terminal is intra-frequency terminal (small cell, which the first node is node 204), down link data is transmitted to the terminal through downlink channel of the second node [macro cell node 202].
Examiner also nots that similar arguments were presented regarding  claim 12 on pages 4-5. Examiner takes the same position.
Examiner believes that the claims, given their broad reasonable interpretation read on the reference applied. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        June 29, 2022